     Case 4:18-cr-01369-JGZ-LAB Document 32 Filed 03/25/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     Wallace H. Kleindienst
 3   Assistant U.S. Attorney
     Arizona State Bar No. 012506
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: wallace.kleindienst@usdoj.gov
     Attorneys for Plaintiff
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF ARIZONA
 9
10    United States of America,                            CR 18-01369-TUC-JGZ
11                    Plaintiff,
12              vs.                                  GOVERNMENT’S SENTENCING
                                                          MEMORANDUM
13
      Jonathan Lee Riches,
14
                       Defendant.
15
16          COMES NOW the United States of America, by and through its undersigned
17   Counsel, and hereby respectfully submits its Sentencing Memorandum in this case.
18   Sentencing is scheduled Friday, March 29, 2019.
19          1         On March 16, 2016, the defendant, using the name Jared Lee Loughner,
20   filed a civil rights complaint against Gabrielle Giffords in the United States District
21   Court in Phoenix, Arizona. The complaint sought $25,000,000 in punitive damages
22   against Ms. Giffords. (A copy of the complaint can be made available to the Court
23   before or at the sentencing hearing.)
24          2.        The defendant was subsequently indicted on July 11, 2018, for making
25   a false statement in violation of Title 18, United States Code, Section 1001 in
26   connection with the filing of the complaint.
27          3.        The government and the defendant entered into a plea agreement which
28   provided for a stipulated term of probation for five years pursuant to Federal Rules
     Case 4:18-cr-01369-JGZ-LAB Document 32 Filed 03/25/19 Page 2 of 3




 1   of Criminal Procedure, Rule 11(c)(1)(C). One of the terms of the plea agreement is
 2   that the defendant is prohibited from filing in any court in any jurisdiction any
 3   frivolous, specious, fraudulent, and/or vexatious complaints or lawsuits.
 4          4.     The government respectfully requests that this Court impose that
 5   sentence in this case. The probation officer concurs with this disposition.
 6          5.     Over the years, the defendant engaged in the filing complaints in courts
 7   around the United States similar to the one filed in this case, posing as another
 8   individual, often of some notoriety, against individuals who often were known to the
 9   public. In fact, the defendant published a book of a collection of these complaints.
10   As far as the government knows, none of these complaints, like the one in the instant
11   case, ever proceeded in any meaningful way and no one suffered any financial loss.
12   They surely imposed a burden on the courts caused by the time spent on having to
13   deal with these complaints in the appropriate fashion. The exact reasons for this
14   behavior can only be answered by the defendant. The presentence report does
15   provide some insight into his reasoning for this conduct.
16          6.     As far as the government knows, the defendant has never previously
17   been prosecuted for this conduct. It is hoped that this prosecution and the terms of
18   his probation will put an end to this conduct.
19          7.     It is true that the defendant has a rather significant criminal history
20   including his conviction in the United States District Court in Houston, Texas for
21   wire fraud charges, which resulted in a 125-month prison sentence. According to his
22   probation officer, the defendant successfully served his term of supervised release
23   following the end of his sentence.        Supervision ended less than a year ago.
24   Apparently, he has not engaged in any criminal conduct following the termination of
25   his supervised release.
26          8.     Additional incarceration, through a prison sentence in this case, would
27   not further the interests of justice. He has admitted to his conduct and accepted
28   responsibility for it. The presentence report does indicate factors in mitigation of his

                                               -2-
     Case 4:18-cr-01369-JGZ-LAB Document 32 Filed 03/25/19 Page 3 of 3




 1   conduct.     Hopefully, his prior incarceration has taught him that there are
 2   consequences for future criminal conduct including the filing of complaints as in the
 3   instant case. The government respectfully requests this Court to accept this plea
 4   agreement.
 5          9.     Finally, the victim in this case has advised the government that she
 6   supports the stipulated term of probation for the defendant.
 7          Respectfully submitted on this 25th day of March, 2019.
 8                                           ELIZABETH A. STRANGE
                                             First Assistant U.S. Attorney
 9                                           District of Arizona
10                                           s/Wallace H. Kleindienst
11
                                             WALLACE H. KLEINDIENST
12                                           Assistant U.S. Attorney
13
     Copy of the above and foregoing served
14   electronically or by other means this
15   25th day of March, 2019, to:
16
     Saul Huerta, Esq.
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
